           Assistant United Sta

Before:    HONORABLE GABRIEL W. GORENSTEIN
           United States Chief Magistrate Judge
           Southern District of New York

                            - - - x      51"'(,)
                                         COMPLAINT
UNITED STATES OF AMERICA
                                         Violation of
          - v.   -                       21 u.s.c. § 846

MANOLO DONES, a/k/a "Mo,"                COUNTY OF OFFENSE:
PEDRO HERNANDEZ, a/k/a                   BRONX
"Pedrito,", a/k/a "Cuba,"
EDWARD TORRES,
a/k/a "Papucho,"
ALBERTO PELLOT,                            19MAG 0011
a/k/a "Alex,"
LUIS GARCIA,
JOANNE MARTINEZ,·
JOANNA MARTINEZ,
ANA GARCIA, a/k/a "Annie," and
ANGELA BOSQUEZ, a/k/a "Angie,"

                     Defendants.

                                   - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     JOSE REYNA, being duly sworn, deposes and says that he is a
Detective with the New York City Police Department ("NYPD"), and
charges as follows:

                            COUNT ONE
                       (Narcotics Conspiracy)

     1.   From in or about January 2018 to the present, in the
Southern District of New York and elsewhere, MANOLO DONES, a/k/a
"Mo," PEDRO HERNANDEZ, a/k/a "Pedrito," a/k/a "Cuba," EDWARD
TORRES, a/k/a "Papucho," ALBERTO PELLOT, a/k/a "Alex," LUIS
GARCIA, JOANNE MARTINEZ, JOANNA MARTINEZ, ANA GARCIA, a/k/a
"Annie," and ANGELA BOSQUEZ, a/k/a "Angie," the defendants, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree, together and with
each other, to violate the narcotics laws of the United States.

     2.   It was a part and an object of the conspiracy that
MANOLO DONES, a/k/a "Mo," PEDRO HERNANDEZ, a/k/a "Pedrito,"
a/k/a "Cuba," EDWARD TORRES, a/k/a "Papucho," ALBERTO PELLOT,
a/k/a "Alex," LUIS GARCIA, JOANNE MARTINEZ, JOANNA MARTINEZ, ANA
GARCIA, a/k/a "Annie," and ANGELA BOSQUEZ, a/k/a "Angie," the
defendants, and others known and unknown, would and did
distribute and possess with intent to distribute controlled
substances, in violation of Title 21, United States Code,
Section 841 (a) (1).

     3.   The controlled substances that MANOLO DONES, a/k/a
"Mo," PEDRO HERNANDEZ, a/k/a "Pedrito," a/k/a "Cuba," EDWARD
TORRES, a/k/a "Papucho," ALBERTO PELLOT, a/k/a "Alex," LUIS
GARCIA, JOANNE MARTINEZ, JOANNA MARTINEZ, ANA GARCIA, a/k/a
"Annie," and ANGELA BOSQUEZ, a/k/a "Angie," the defendants,
conspired to distribute and possess with intent to distribute
were (i) mixtures and substances containing a detectable amount
of fentanyl,  (ii) mixtures and substances containing a
detectable amount of heroin, and (iii) mixtures and substances
containing a detectable amount of cocaine, in violation of Title
21, United States Code, Section 84l(b) (1) (C).

          (Title 21, United States Code, Section 846.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     4.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of report and records.  Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,
calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.



                                2
                              Overview

     5.    In or about January 2018, the NYPD began investigating
narcotics trafficking occurring in the area of Third Avenue and
146th Street in the Bronx, New York. As set forth in greater
detail below, the narcotics sales occurred primarily in front of
and inside a diner ("Diner-1") located on Third Avenue.

     6.   In the course of this investigation, an NYPD
undercover officer ("UC-1") has conducted approximately twenty-
five controlled purchases of narcotics, many of them inside
Diner-1. In particular, and as set forth in greater detail
below, UC-1 has purchased personal-use quantities of heroin and
fentanyl from MANOLO DONES, a/k/a "Mo," PEDRO HERNANDEZ, a/k/a
"Pedrito," a/k/a "Cuba," EDWARD TORRES, a/k/a "Papucho," ALBERTO
PELLOT, a/k/a "Alex," LUIS GARCIA, JOANNE MARTINEZ, JOANNA
MARTINEZ, ANA GARCIA, a/k/a "Annie," and ANGELA BOSQUEZ, a/k/a
"Angie," the defendants, and others. UC-1 has also observed the
defendants coordinate with each other and others to conduct
narcotics sales inside and outside Diner-1.

     7.    Diner-1 is located near a drug treatment facility
 ("Facility-1"). MANOLO DONES, a/k/a "Mo," PEDRO HERNANDEZ,
a/k/a "Pedrito," a/k/a "Cuba," EDWARD TORRES, a/k/a "Papucho,"
ALBERTO PELLOT, a/k/a "Alex," LUIS GARCIA, JOANNE MARTINEZ,
JOANNA MARTINEZ, ANA GARCIA, a/k/a "Annie," and ANGELA BOSQUEZ,
a/k/a "Angie," the defendants, and others, appear to be selling
primarily to individuals seeking drug treatment from Facility-1.
During the course of this investigation, the NYPD has observed a
surge in fatal and non-fatal overdoses within the immediate
vicinity of Diner-1, some of which appear to be connected to
sales occurring at Diner-1.   For example:

          a.    On or about September 6, 2018, a non-fatal overdose
occurred on Courtland Avenue in the Bronx, less than one-tenth of
a mile from Diner-1. On or about October 16, 2018, I spoke with
the overdose victim ( "Victim-1") , who stated, in sum and substance,
that Victim-1 bought a glassine of heroin from a Hispanic male in
front of Diner-1 and passed out immediately after injecting the
heroin.

          b.   On or about November 10, 2018, a non-fatal overdose
occurred in an apartment in a building on Loring Place in the
Bronx, approximately three-and-a-half miles from Diner-1. NYPD
recovered a glassine with the stamp "Dope Boys" from the scene.
After recovering, the victim ("Victim-2") told NYPD officers, in
sum and substance, that Victim-2 purchased the narcotics in the
vicinity of Diner-1. That same day, I spoke with the individual

                                  3
who reported the overdose ("Individual-1") who stated, in sum and
substance, that Individual-1 and Victim-2 purchased the narcotics
from someone named "Chulo" at Diner-1.

                   Drug Trafficking at Diner-1

     8.    Based on my participation in this investigation and
conversations with others involved in this investigation,
including UC-1, I have learned, among other things, the
following:

           a.   Diner-1 is located at the intersection of Third
Avenue and Courtland Avenue in the Bronx, which is a high-volume
drug trafficking area. Diner-1 is next door to a bakery ("Bakery-
1") and less than two blocks away from Facility-1, which is located
on 147th Street.

          b.   I and other NYPD officers have observed numerous
hand-to-hand narcotics transactions occurring in front of Diner-1
and Bakery-1. In addition, I have reviewed surveillance footage
from cameras inside Bakery-1, which shows what appear to be hand-
to-hand narcotics transactions occurring inside Bakery-1.

          c.   For several months over the course of this
investigation, UC-1 has been inside Diner-1 on numerous occasions,
and has observed MANOLO DONES, a/k/a "Mo," PEDRO HERNANDEZ, a/k/a
"Pedrito," a/k/a "Cuba," EDWARD TORRES, a/k/a "Papucho," ALBERTO
PELLOT, a/k/a "Alex," LUIS GARCIA,      JOANNE MARTINEZ, JOANNA
MARTINEZ, ANA GARCIA, a/k/a "Annie," and ANGELA BOSQUEZ, a/k/a
"Angie," the defendants, and others conduct drug sales inside
Diner-1. The defendants and others appear to control the inside of
Diner-1 and operate it as an open-air drug market.

          d.   Various narcotics dealers, including PELLOT, JOANNE
MARTINEZ, JOANNA MARTINEZ, ANA GARCIA, and BOSQUEZ, set up at
certain tables in Diner-1 on a regular basis. These dealers place
narcotics on the table in plain view of anyone in Diner-1,
including Diner-1 employees. They also discuss narcotics freely in
front of Diner-1 employees. UC-1 has rarely observed anyone
ordering food at Diner-1, although UC-1 has observed Diner-1
employees provide coffee and other beverages to drug sellers and
purchasers.

          e.   UC-1 has been inside Diner-1 as recently as January
2, 2019, and has continued to observe that drug transactions occur
openly inside of Diner-1.



                                 4
                Individual Narcotics Transactions

     9.   Based on my participation in this investigation,
including my review of video recordings and my conversations with
others involved in this investigation, including UC-1, I have
learned, among other things, that on at least nineteen occasions
between January 17, 2018 and January 2, 2019, at the direction and
under the supervision of myself and other NYPD officers, UC-1 made
controlled purchases of narcotics from each of the defendants
inside or right outside Diner-1. 1 For example, during that time
period, the following occurred, in substance and in part:

          a.   On or about January 17, 2018, UC-1 visited Diner-1
to purchase narcotics. During the visit, which was audio-and video-
recorded, UC-1 encountered an individual ("Individual-2") and told
Individual-2 that UC-1 wanted to purchase a bundle (i.e., ten
glassines) of heroin. UC-1 then handed Individual-2 $90. PEDRO
HERNANDEZ, a/k/a "Pedrito," a/k/a "Cuba," the defendant, who was
standing next to Individual-2, reached into his waistband and gave
UC-1 what appeared to be ten glassines wrapped in a rubber band.
The contents of the glassines, which weighed approximately 0.519
grams in total, subsequently tested positive in an NYPD laboratory
for the presence of heroin.

            b.   On or about January 18, 2018, UC-1 visited Diner-1
to purchase narcotics. During the visit, which was audio-and video-
recorded,    UC-1   encountered MANOLO DONES,     a/k/a  "Mo,"   the
defendant, outside Diner-1, and told DONES that UC-1 wanted to
purchase $10 worth of heroin. DONES instructed UC-1 to follow DONES
into Diner-1. Once inside Diner-1, DONES and UC-1 went to a back
table, where UC-1 gave DONES $10 and DONES gave UC-1 a glassine
containing what appeared to be narcotics. The glassine contained
the stamp 2 "Bin Laden." The contents of the glassine, which weighed
approximately 0.06 grams, subsequently tested positive in an NYPD
laboratory for the presence of heroin.

          c.   On or about January 20, 2018, UC-1 visited Diner-1
to purchase narcotics. During the visit, which was audio- and
video-recorded, UC-1 encountered HERNANDEZ in front of Diner-1,
and told HERNANDEZ that UC-1 wanted to purchase heroin with the
"Bin Laden" stamp. HERNANDEZ informed UC-1 that the individual
selling heroin with the "Bin Laden" stamp just left Diner-1, but

1
  UC-1 participated in twenty-five total controlled purchases,
some of which did not involve any of the defendants.
2 Based on my training and experience, I know that a "stamp" is a
unique image or word stamped on a glassine that is used by
dealers to brand their narcotics.
                                 5
that HERNANDEZ could sell UC-1 heroin with no stamp. UC-1 gave
HERNANDEZ $80 and HERNANDEZ gave UC-1 ten glassines containing
what appeared to be narcotics. The contents of the glassines, which
weighed approximately 0.479 grams in total, subsequently tested
positive in an NYPD laboratory for the presence of heroin.

          d.   On or about January 27, 2018, UC-1 visited Diner-1
to purchase narcotics. During the visit, which was audio-and video-
recorded, UC-1 encountered DONES outside Diner-1, and told DONES
that UC-1 wanted to purchase ten glassines of heroin with the "Bin
Laden" stamp for $80. DONES informed UC-1 that DONES did not have
heroin with the "Bin Laden" stamp, but had heroin with a different
stamp ("The Mechanic") that was better. DONES then walked UC-1
over to EDWARD TORRES, a/k/ a "Papucho," the defendant, who was
outside of Diner-1. UC-1 gave DONES $80, and TORRES gave UC-1 ten
glassines containing what appeared to be narcotics stamped "The
Mechanic." UC-1 and DONES agreed to meet again for UC-1 to purchase
heroin with the "Bin Laden" stamp. The contents of the ten
glassines, which weighed approximately 0.491 grams in total,
subsequently tested positive in an NYPD laboratory for the presence
of heroin and fentanyl.

          e.   Later that same day, UC-1 returned to Diner-1 to
purchase narcotics. During the visit, which was audio-and video-
recorded, UC-1 encountered LUIS GARCIA, the defendant, outside
Diner-1, and told GARCIA that UC-1 wanted to purchase ten glassines
of heroin for $80. UC-1 then gave GARCIA $80, and GARCIA gave UC-
1 ten glassines containing what appeared to be narcotics. The
contents of the ten glassines, which weighed approximately 0.519
grams in total, subsequently tested positive in an NYPD laboratory
for the presence of heroin.

          f.   On or about February 2, 2018, UC-1 visited Diner-1
to purchase narcotics. Prior to arriving at Diner-1, UC-1 called
DONES, which call was recorded. DONES informed UC-1 that he only
had ten glassines of heroin at that time. UC-1 then met DONES in
front of Diner-1, and proceeded to a building near Willis Avenue
in the Bronx. DONES then called for ALBERTO PELLOT, a/k/a "Alex,"
the defendant, to come out of the building. PELLOT came out and
handed multiple glassines to DONES. UC-1 then gave $70 to DONES,
and DONES gave UC-1 seven glassines containing what appeared to be
narcotics stamped "Bin Laden." The contents of the seven glassines,
which weighed approximately 0. 53 grams in total, subsequently
tested positive in an NYPD laboratory for the presence of heroin.

          g.   On or about February 14, 2018, UC-1 visited Diner-
1 to purchase narcotics. During the visit, which was audio-and
video-recorded, UC-1 encountered DONES in front of Diner-1 and

                                 6
asked DONES to sell UC-1 ten glassines of heroin. DONES informed
UC-1 that DONES only had five glassines available, at which point
UC-1 gave DONES $50. DONES gave UC-1 five glassines containing
what appeared to be narcotics. UC-1 then told DONES that UC-1
wished to purchase another three glassines and gave him $30. DONES
escorted UC-1 inside Diner-1, where UC-1 observed PELLOT hand
several small objects to DONES. DONES then gave UC-1 three
additional glassines containing what appeared to be narcotics. The
contents of the five glassines, which weighed approximately 0.173
grams, subsequently tested positive in a NYPD laboratory for the
presence of heroin, cocaine, fentanyl, and tramadol. The contents
of the three glassines, which weighed approximately 0.202 grams,
subsequently tested positive for the presence of heroin.

          h.    On or about February 17, 2018, UC-1 went to Diner-
1 to purchase narcotics. During the visit, which was audio- and
video-recorded, UC-1 entered Diner-1 and spoke with PELLOT about
purchasing ten glassines of heroin. PELLOT instructed UC-1 to go
with another individual ("Individual-3"), but first asked UC-1 to
give him $80, which UC-1 did. UC-1 then exited Diner-1 with
Individual-3. Individual-3 went to a nearby vehicle to retrieve
the narcotics, but told UC-1 that there were no narcotics in the
vehicle. UC-1 then returned to the front of Diner-1, at which point
UC-1 informed PELLOT that Individual-3 did not have any narcotics.
PELLOT and UC-1 then entered Diner-1 and PELLOT gave UC-1 ten
glassines containing what appeared to be narcotics. The contents
of the glassines, which weighed approximately 0.476 grams,
subsequently tested in an NYPD laboratory for the presence of
heroin.

          i.   On or about February 24, 2018, UC-1 went to Diner-
1 to purchase narcotics. During the visit, which was audio-and
video-recorded, UC-1 entered Diner-1 and approached PELLOT to
purchase three glassines of heroin. PELLOT then placed numerous
glassines of narcotics on the table. UC-1 provided PELLOT with $30
and PELLOT handed UC-1 three glassines containing what appeared to
be narcotics stamped "Bin Laden." The contents of the glassines,
which weighed approximately 0.21 grams,       subsequently tested
positive in an NYPD laboratory for the presence of heroin.

           j.  On or about March 3, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, UC-1 entered Diner-1 and
approached PELLOT and another individual ("Individual-4") to
purchase four glassines of heroin.        PELLOT then instructed
Individual-4 to provide the narcotics to UC-1. UC-1 handed
Indi vidual-4 $35, and Indi vidual-4 handed UC-1 four glassines
containing what appeared to be narcotics and stamped "Street King."
The contents of the glassines, which weighed approximately 0.209
                                 7
grams, subsequently tested positive in an NYPD laboratory for the
presence of heroin.

          k.   On or about March 10, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, which was audio- and video-
recorded, UC-1 entered Diner-1 and approached PELLOT and another
individual ("Individual-5") to purchase four glassines of heroin.
Individual-5 told UC-1 to give Individual-5 $35, which UC-1 did.
PELLOT then handed UC-1 four glassines containing what appeared to
be narcotics. PELLOT warned UC-1 to be careful with these drugs
because of their potency. The contents of the glassines, which
weighed approximately 0.189 grams, subsequently tested positive in
a NYPD laboratory for the presence of heroin.

          1.    On or about March 22, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, which was audio- and video-
recorded, UC-1 encountered LUIS GARCIA outside Diner-1, and told
GARCIA that UC-1 wanted to purchase four glassines of heroin for
$35. UC-1 then gave GARCIA $35, and GARCIA gave UC-1 four unstamped
glassines containing what appeared to be narcotics. UC-1 then
entered Diner-1 and approached PELLOT to purchase four glassines
of heroin. PELLOT placed numerous bags of narcotics on the table,
and after UC-1 provided PELLOT with $40, PELLOT handed UC-1 four
glassines containing what appeared to be narcotics stamped "Street
King." The contents of the four unstamped glassines, which weighed
approximately 0.225 grams in total, subsequently tested positive
in an NYPD laboratory for the presence of heroin. The contents of
the four "Street King glassines, which weighed approximately 0.21
grams in total, subsequently tested positive in an NYPD laboratory
for the presence of heroin.

           m.  On or about March 31, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, which was audio- and video-
recorded, UC-1 entered Diner-1 and approached JOANNE MARTINEZ, the
defendant, who was sitting next to JOANNA MARTINEZ, the defendant,
to purchase three glassines of heroin for $25. JOANNE MARTINEZ
replied that they would only sell the narcotics for $30 because
they only recently began selling at Diner-1 and could not offer a
discount. UC-1 then handed $30 to JOANNA MARTINEZ, and JOANNE
MARTINEZ then handed UC-1 three glassines containing what appeared
to be narcotics and stamped "lLove." The contents of the three
glassines, which weighed approximately 0.154 grams in total,
subsequently tested positive in a NYPD laboratory for the presence
of heroin.

          n.  On or about April 11, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, UC-1 entered Diner-1 and
approached JOANNE MARTINEZ, who was sitting next to JOANNA

                                 8
MARTINEZ, to purchase seven glassines of heroin for $60. JOANNE
MARTINEZ replied that they would not sell that amount, and UC-1
then offered to purchase four glassines of heroin. UC- 1 then
handed $30 to JOANNE MARTINEZ, which she immediately handed to
JOANNA MARTINEZ. JOANNE MARTINEZ then handed UC-1 four glassines
containing what appeared to be narcotics and stamped "lLove." The
contents of the four glassines, which weighed approximately 0.20
grams in total, subsequently tested positive in a NYPD laboratory
for the presence of heroin.

          o.   On or about April 28, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, which was audio- and video-
recorded, UC-1 entered Diner-1 and approached ANGELA BOSQUEZ,
a/k/ a "Angie," the defendant, to purchase three glassines of
heroin. ANA GARCIA, a/k/a "Annie," the defendant, then approached
UC-1, at which point UC-1 repeated that UC-1 wanted to purchase
three glassines of heroin. GARCIA then instructed BOSQUEZ to give
UC-1 the glassines, at which point BOSQUEZ handed UC-1 three
glassines containing what appeared to be narcotics and stamped
"Hello !" UC-1 then handed GARCIA thirty dollars. The contents of
the three glassines, which weighed approximately 0.146 grams in
total, subsequently tested positive in an NYPD laboratory for the
presence of fentanyl, heroin, and tramadol.

          p.   On or about May 5, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, which was audio- and video-
recorded, UC-1 entered Diner-1 and approached ANA GARCIA to
purchase three glassines of heroin. GARCIA, who was seated next to
another individual ( "Individual- 6") , instructed Individual- 6 to
give GARCIA one glassine of heroin. UC-1 then gave GARCIA $40, and
GARCIA took out a plastic bag with two glassines containing what
appeared to be narcotics and stamped "Hello ! " GARCIA added the
glassine from Individual-6 to the bag and handed it to UC-1. The
contents of the three glassines, which weighed approximately 0.200
grams in total, subsequently tested positive in a NYPD laboratory
for the presence of fentanyl, heroin, and tramadol.

          q.   On or about May 11, 2018, UC-1 went to Diner-1 to
purchase narcotics. During the visit, which was audio- and video-
recorded, UC-1 entered Diner-1 and approached ANA GARCIA to
purchase ten glassines of heroin with the "Hello ! " stamp. UC-1
then gave GARCIA $90, and GARCIA handed UC-1 ten glassines
containing what appeared to be narcotics and stamped "Hello !" The
contents of the ten glassines, which weighed approximately 0.436
grams in total, subsequently tested positive in a NYPD laboratory
for the presence of heroin and tramadol.



                                 9
          r.   On or about January 2, 2019, UC-1 went to Diner-1
to purchase narcotics. During the visit, which was audio- and
video-recorded, UC-1 entered Diner-1 and approached ANA GARCIA to
purchase two glassines of heroin. UC-1 then gave GARCIA $20, and
GARCIA handed UC-1 two glassines containing what appeared to be
narcotics. I have inspected the glassines, and, based on my
training and experience and participation in this investigation,
I believe that the glassines contain heroin.

                       Arrests at Diner-1

     10. On or about May 29, 2018, DONES was arrested in the
vicinity of Diner-1. On or about the same date, DONES was
charged with Criminal Possession of a Controlled Substance in
the Third Degree, in violation of New York Penal Law Section
220.16(1), among other offenses. This case is pending. DONES was
incarcerated after his arrest, during which time DONES made
numerous phone calls, which were recorded by the New York City
Department of Corrections. Based on my review of those phone
calls, I have learned, among other things the following:

          a.    On or about June 3, 2018, DONES made a phone call
to an unidentified female ("UF"), in which he stated the
following, with respect to money that had been placed in his
prison account:

UF:       Had to be either Pedrito or Lou. Or maybe Lou probably
          called Pedrito and made him to it.


DONES:    Yeah, made him do it, but if that was the case the
          motherfucker should have went and got 2500 and bailed
          me the fuck out like he said he was. Fucking faggot
          I'm here because of him. Him and his fucking
          [unintelligible] but that's alright though, I swear,
          yo, if they let me go tomorrow, I'm telling you, watch
          me twist his fucking worker upside down, I'm taking
          whatever his worker got, I swear to everything, I'm
          taking whatever his fucking worker got.

          b.   On or about June 4, 2018, DONES made a phone call
in which he stated the following:

          All the money that they caught on everybody - they put
          all that money on me. They put $980 on me. They put
          Cuba's five bundles of dope and three bundles of coke
          on me.
          ***
                                10
          I'm trying to see if I can fucking someway somehow get
          in touch with this fucking faggot Cuba and tell this
          guy] yo my [guy] my bail is $2500 why the fuck am I
          still here bro? You know what I'm saying you got all
          this fucking money laying up in the house just doing
          nothing why am I still here for $2500 yo? Because if I
          gotta take this case for you when I come home it's
          gonna be worse cause I'm telling you I'll get on my
          fucking bullshit with y'all motherfuckers and I'll
          start robbing your fucking workers and doing all types
          of crazy shit to you.

          c.   Based on my training and experience and my
involvement in this investigation, including my observation of
DONES and HERNANDEZ at Diner-1, I believe that DONES is
discussing the fact that DONES was being held responsible for
narcotics that belonged to HERNANDEZ ("Pedrito" or "Cuba"), and
that if HERNANDEZ did not pay DONES's bail or otherwise assist
him with his criminal case, DONES would rob HERNANDEZ's other
workers at Diner-1 once he was released from prison.

     11. On or about September 13, 2018, DONES and TORRES were
arrested inside Diner-1 for possession of heroin and cocaine.
DONES and TORRES were charged with Criminal Sale of a Controlled
Substance in the Third Degree, in violation of New York Penal
Law Section 220.39(1), among other offenses. These cases are
pending.




                               11
     WHEREFORE, the deponent respectfully requests that MANOLO
DONES, a/k/a "Mo," PEDRO HERNANDEZ, a/k/a "Pedrito," a/k/a
"Cuba," EDWARD TORRES, a/k/a "Papucho," ALBERTO PELLOT, a/k/a
"Alex," LUIS GARCIA, JOANNE MARTINEZ, JOANNA MA   NEZ, ANA
GARCIA, a/k/a "Annie," and ANGELA BOSQUEZ, a/              the
defendants, be imprisoned or baile


                                                         I




                                    Det tive
                                    New York City Police Department




                                     JUDGE
SOUTHERN   DISTRIC~   OF NEW YORK




                                     12
